Exhibit 10.2
AMENDMENT TO THE
MYERS INDUSTRIES, INC.
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
JOHN C. ORR
     Amendment to the Myers Industries, Inc. Executive Supplemental Retirement
Plan (the “Plan”), is entered into as of the 20th day of June, 2008, by and
between Myers Industries, Inc. (the “Employer”) and John C. Orr (the
“Executive”).
     WHEREAS, the Employer established the Plan, effective January 1, 1997;
     WHEREAS, the Executive is a Participant in the Plan;
     WHEREAS, pursuant to Section 10.7 of the Plan, the Employer may amend or
modify any provision of the Plan as to any particular Participant (as defined in
the Plan) by agreement with such Participant, provided that such agreement is in
writing, is executed by both the Employer and the Participant, and is filed with
the Plan records;
     WHEREAS, the Employer has previously amended the Plan with respect to the
Executive as documented by that certain Amendment to the Myers Industries, Inc.
Executive Supplemental Retirement Plan for John C. Orr effective as of May 1,
2005 (the “First Amendment”); and
     WHEREAS, the Employer wants to further amend certain provisions of the Plan
as to the Executive; and
     WHEREAS, this Amendment shall amend, restate and supersede the First
Amendment in its entirety and shall apply only to the Executive and not to any
other Participants.
     NOW, THEREFORE, the Plan is hereby amended effective June 1, 2008 as to the
Executive as follows:

  1.   Section 2.4 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.4 The term “Benefit Amount” shall mean $275,000 and,
for distribution purposes, shall consist of two portions, the “Lump Sum Benefit
Amount” and the “Periodic Benefit Amount.” The Lump Sum Benefit Amount shall
mean $75,000 and the Periodic Benefit Amount shall mean $200,000.
Notwithstanding the foregoing, the Committee may, at any time and from time to
time, in its sole discretion, revise the Benefit Amount, including the Lump Sum
Benefit Amount and the Periodic Benefit Amount; provided, however, that none of
the Benefit Amount, Lump Sum Benefit Amount or Periodic Benefit Amount may be
reduced without the Participant’s written consent.”

 



--------------------------------------------------------------------------------



 



  2.   Section 2.6 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.6 The term “Cause” shall mean “Cause” as defined in
the Amended and Restated Employment Agreement Between Myers Industries, Inc. and
John C. Orr Effective as of June 1, 2008 (the “Employment Agreement”).”     3.  
Section 2.7 of the Plan shall be amended in its entirety to read as follows:    
    “Section 2.7 The term “Change in Control” shall mean a “Change in Control”
as defined in the Employment Agreement.”     4.   Section 2.10 of the Plan shall
be amended in its entirety to read as follows:         “Section 2.10 The term
“Disability” shall mean “Disability” as defined in the Employment Agreement.”  
  5.   Section 2.11 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.11 The term “Early Retirement Date” shall mean the
date of the Participant’s retirement during the period commencing on the first
day of the month coincident with or immediately following the date as of which
the Participant has attained age fifty-five(55).”     6.   Section 2.14 of the
Plan shall be amended in its entirety to read as follows:         “Section 2.14
The term “Good Reason” shall mean “Good Reason” as defined in the Employment
Agreement.”     7.   Section 2.20 of the Plan shall be amended in its entirety
to read as follows:         “Section 2.20 The term “Retirement Date” shall mean
the first day of the month coinciding with or immediately following the month in
which the Participant terminates employment.”     8.   Section 2.21 of the Plan
shall be amended in its entirety to read as follows:         “Section 2.21 The
term “Supplemental Pension” shall mean a Supplemental Normal Retirement Pension
payable under Section 4.1, a Supplemental Early Retirement Pension payable under
Section 4.2, a Supplemental Late Retirement Pension payable under Section 4.3, a
Supplemental Vested Pension payable under Section 4.4, or a Supplemental
Termination Pension payable under Section 4.6.”     9.   Section 2.22 of the
Plan shall be amended in its entirety to read as follows:         “Section 2.22
The term “Year of Service” shall mean a Plan Year commencing with the calendar
year beginning on the Effective Date, provided that the Participant is employed
by the Employer as a full-time employee on at least one day during such Plan
Year. Notwithstanding anything in the Plan to the contrary,

2



--------------------------------------------------------------------------------



 



      for purposes of determining the Participant’s Supplemental Vested Pension
under Section 4.4, the Participant shall be deemed to have ten (10) Years of
Service as of May 1, 2005. If a Participant terminates employment with the
Employer and is subsequently re-employed by the Employer, he shall forfeit all
Years of Service earned under this Plan prior to the termination of his
employment.”     10.   Article II of the Plan shall be amended by the addition
of the following new Section 2.23 at the end thereof:         “Section 2.23 The
term “Specified Employee” shall mean a Participant who:

  (a)   owns more than five percent (5%) of the stock of the Employer or any
member of the Employer’s controlled group;     (b)   owns more than one percent
(1%) of the stock of the Employer and has compensation from the employer in
excess of $150,000 per year; or     (c)   is an officer of the Employer with
compensation in excess of $145,000 per year.”

  11.   Section 4.1 of the Plan is hereby amended in its entirety to read as
follows:         “Section 4.1 Supplemental Normal Retirement Pension. Subject to
the provisions of Article XI, a Participant who retires on or after his Normal
Retirement Date shall be entitled to receive a lump sum Supplemental Normal
Retirement Pension equal to the “Lump Sum Payment” as defined in Section 5.1,
and a monthly Supplemental Normal Retirement Pension equal to one-twelfth
(1/12th) of the Periodic Benefit Amount.”     12.   Section 4.2 of the Plan is
hereby amended by replacing the first paragraph, which precedes the table, with
the following:         “Section 4.2 Supplemental Early Retirement Pension.
Subject to the provisions of Article XI, a Participant who retires on or after
his Early Retirement Date, shall be entitled to receive a lump sum Supplemental
Early Retirement Pension equal to the “Lump Sum Payment” as defined in
Section 5.1, and a monthly Supplemental Early Retirement Pension equal to
one-twelfth (1/12th) of the Periodic Benefit Amount multiplied by the percentage
determined from the following table based upon the Participant’s Attained Age as
of his Retirement Date”:     13.   Section 4.3 of the Plan is hereby amended in
its entirety to read as follows:         “Section 4.3 Supplemental Late
Retirement Pension. If a Participant remains in the employ of the Employer
subsequent to his Normal Retirement Date, no Supplemental Normal Retirement
Pension shall be paid until his actual Retirement Date. At that time, subject to
the provisions of Article XI, the Participant shall be entitled to receive a
lump sum Supplemental Late Retirement Pension equal to the “Lump Sum Payment” as
defined in Section 5.1, and a

3



--------------------------------------------------------------------------------



 



      monthly Supplemental Late Retirement Pension equal to one-twelfth (1/12th)
of the Periodic Benefit Amount.”     14.   Section 4.4 of the Plan shall be
amended in its entirety to read as follows:         “Section 4.4 Supplemental
Vested Pension. Subject to the provisions of Article XI, if, prior to the
Participant’s Normal Retirement Date, the Participant’s employment with the
Employer is terminated (a) by the Employer other than for Cause, (b) by the
Participant for Good Reason, or (c) in the event of a Change in Control, by the
Participant at any time prior to February 13 of the year following the Change in
Control, the Participant shall be entitled to receive a lump sum Supplemental
Vested Pension equal to the “Lump Sum Payment” as defined in Section 5.1, and a
monthly Supplemental Vested Retirement Pension equal to one-twelfth (1/12th) of
the Periodic Benefit Amount.”     15.   Section 4.5 of the Plan shall be amended
in its entirety to read as follows:         “Section 4.5 Forfeiture of
Supplemental Pension. The Participant shall not be entitled to receive any
Supplemental Pension under this Plan if (a) the Employer terminates the
Participant’s employment for Cause, or (b) the Participant terminates his
employment with the Employer prior to the date that he is eligible to elect
Early Retirement, unless the Participant terminates his employment (i) for Good
Reason, or (ii) in the event of a Change in Control, at any time prior to
February 13 of the year following the Change in Control.”     16.   Article IV
of the Plan shall be amended by the addition of the following new Section 4.6:  
      “Section 4.6 Supplemental Termination Pension. Subject to the provisions
of Article XI, if the Company elects to renew the Employment Term (as defined in
the Employment Agreement) for an additional three-year period pursuant to
Section 3(b) of the Employment Agreement, and the Participant terminates
employment at the end of such three-year period due to expiration of the
Employment Term, the Participant shall be entitled to receive a lump sum
Supplemental Termination Pension equal to the “Lump Sum Payment” as defined in
Section 5.1, and a monthly Supplemental Termination Pension equal to one-twelfth
(1/12th) of the Periodic Benefit Amount.”     17.   Article V of the Plan shall
be amended in its entirety to read as follows:         “Section 5.1 Subject to
Sections 4.5 and 5.2, the Participant’s Supplemental Pension shall be paid as
follows: (i) a lump sum that is the Actuarial Equivalent of one hundred twenty
(120) monthly payments of the Supplemental Pension determined based on the Lump
Sum Benefit Amount, pursuant to Section 4.1, 4.2, 4.3, 4.4, 4.6 or Article VII
(the “Lump Sum Payment”), paid within thirty (30) days of the Participant’s
Retirement Date; plus (ii) one hundred twenty (120) monthly payments determined
based on the Periodic Benefit Amount, pursuant to Section 4.1, 4.2, 4.3, 4.4,
4.6 or Article VII (the “Periodic Payments”),

4



--------------------------------------------------------------------------------



 



      commencing within thirty (30) days of the Participant’s Retirement Date
and continuing on the same day of each month thereafter until such time as the
Participant has received one hundred twenty (120) monthly payments.        
Section 5.2 Notwithstanding anything contained herein to the contrary, any
payment of a Participant’s Supplemental Pension pursuant to Sections 4.1, 4.2,
4.3, 4.4, 4.6 or Article VII, to a Participant who is a Specified Employee upon
separation from service will commence not earlier than the date that is six
(6) months following the date the Participant separates from service, or, if
earlier, his date of death.”     18.   Article VI of the Plan is hereby amended
in its entirety to read as follows:         “Section 6.1 If a Retired
Participant dies before he has received the Lump Sum Payment, his Beneficiary
shall receive the Lump Sum Payment within thirty (30) days of his death, and
shall commence to receive one hundred twenty (120) Periodic Payments within
thirty (30) days of the Participant’s death, in the same amount that the Retired
Participant was entitled to receive prior to his death as the Periodic Benefit
Amount pursuant to Section 4.1, 4.2 , 4.3, 4.4, 4.6 or Article VII, as
applicable. If a Retired Participant dies after he has received the Lump Sum
Payment, but before he has received one hundred twenty (120) Periodic Payments,
his Beneficiary shall continue to receive the Periodic Payments in the same
amount that was paid to the Retired Participant immediately prior to his death
until such time as the Retired Participant and his Beneficiary have received a
total of 120 Periodic Payments.         Section 6.2 If a Participant dies prior
to his Retirement Date, the Participant’s Beneficiary shall be entitled to
receive a Death Benefit equal to one hundred percent (100%) of the Supplemental
Normal Retirement Pension calculated pursuant to Section 4.1, as if the
Participant had attained his Normal Retirement Date and retired on the day
before his death. The Participant’s Beneficiary shall receive the Lump Sum
Payment within thirty (30) days of the Participant’s death and shall commence to
receive one hundred twenty (120) Periodic Payments within thirty (30) days of
the Participant’s death.     19.   Article VII of the Plan shall be amended in
its entirety to read as follows:         “Subject to the provisions of
Article XI, if a Participant has incurred a Disability prior to his Normal
Retirement Date, the Participant shall be entitled to receive a Supplemental
Normal Retirement Pension calculated pursuant to Section 4.1, and payable upon
separation from service at the times specified in Section 5.1. Notwithstanding
the preceding sentence, if the Participant is a Specified Employee at the time
he separates from service, any payment made pursuant to this Article VII shall
not commence earlier than the date that is six (6) months following the date the
Participant separates from service, or, if earlier, his date of death.”

5



--------------------------------------------------------------------------------



 



  20.   Article X of the Plan shall be amended by the addition of the following
new Sections 10.13 and 10.14 at the end thereof:         “Section 10.13
Notwithstanding anything in this Plan to the contrary, the Employer shall have
the right, subject to the Participant’s consent (which shall not be unreasonably
withheld), to amend the Plan without any additional consideration to the
affected Participant to the extent necessary to avoid penalties arising under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), even
if the amendment reduces, restricts or eliminates the benefits or rights of the
Participant or his Beneficiary under the Plan. Any amendment under this Section
10.13 shall otherwise be consistent with the intent of this Plan.        
Section 10.14 The Employer agrees that it shall not knowingly or negligently
take any action or fail to take any action that causes the Participant to incur
any excise tax under Code Section 409A and that, if it does, the Employer shall
reimburse the Participant in the amount of the excise tax and will fully gross
up the Participant for the federal, state and local income, employment, wage and
excise taxes (including any additional excise taxes under Code Section 409A)
associated with that reimbursement.”

     All other provisions of the Plan are unchanged and shall continue in full
force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first written above.

         
 
  “EMPLOYER”    
 
  MYERS INDUSTRIES, INC.    
 
       
 
 
/s/ Jon H. Outcalt
   
 
  By: Jon H. Outcalt, Chair of the Compensation Committee
 
       
 
  “EXECUTIVE”    
 
  JOHN C. ORR    
 
       
 
  /s/ John C. Orr    
 
  By:  John C. Orr    

6